Citation Nr: 1536634	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  10-35 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative arthritis of the thoracolumbar spine.

2.  Entitlement to a rating in excess of 10 percent for deep peroneal nerve involvement of the right lower extremity.

3.  Entitlement to a rating in excess of 10 percent for deep peroneal nerve involvement of the left lower extremity.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1977 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

In July 2015, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran requesting a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran, as the appellant, submitted a written statement to the RO on July 13, 2015, after the case was certified to the Board for appeal.  As such, this appeal has been withdrawn, and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed


ORDER

The appeal is dismissed.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


